Citation Nr: 0334454	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-14 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to an increased rating for a service-connected 
left eye disability, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision, which denied an increase 
in the 10 percent rating for the service-connected left eye 
disability.  



FINDING OF FACT

The veteran's service-connected left eye disability is 
manifested by complaints of pain (or "ache") in the left 
eye with occasional floaters and flashes and sensitivity to 
bright lights; his clinical findings consist of best 
corrected distance visual acuity of 20/20, a small iris 
sphincter tear, a large chorioretinal scar, anisocoria and a 
small paramacular epiretinal membrane.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left eye disability, 
manifested by a residual chorioretinal scar, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002);  38 
C.F.R. §§ 4.1, 4.75, 4.84a including Diagnostic Code 6011 
(2003).  

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected left eye disability, 
manifested by unhealed injury and pain, is warranted.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002);  38 C.F.R. §§ 4.1, 
4.75, 4.84a including Diagnostic Code 6009 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from August 1952 to August 
1955.  

The service medical records show that the veteran sustained 
an injury to the left eye in August 1954 when a tennis ball 
struck his eye.  He was treated for traumatic iritis of the 
left eye and mydriasis of the left pupil due to rupture of 
the iris sphincter.  On an August 1955 physical examination 
for separation purposes, the eyes were clinically evaluated 
as normal.  

In an April 1976 decision, the RO granted service connection 
and a noncompensable rating for a left eye disability, 
characterized as minimal "mydnosis" of the left eye.  This 
was based in part on a November 1975 private report, which 
indicated that there was anisocoria of the left eye pupil, 
difficulty with accommodation in the left eye, and minimal 
functional visual loss; and an April 1976 VA examination 
report, which showed that the left pupil was slightly more 
mydriatic than the right pupil and responded slightly more 
sluggishly to light and accommodation than the right pupil 
and the diagnoses of presbyopia bilaterally with minimal 
mydriasis, possibly traumatic, on the left.  

In a June 1979 decision, the Board denied an increased 
(compensable) rating for the service-connected mydriasis of 
the left eye.  The decision was based on VA outpatient and 
examination reports, which showed slight impairment of 
accommodation in the left eye with visual acuity of 20/20 and 
no active pathology.  

The VA outpatient records dated in July and August 1992 
indicate that visual acuity, with correction, was 20/20, 
bilaterally.  The diagnoses included those of history of left 
eye injury with secondary papillary dysfunction.  

In a March 1993 statement, the veteran indicated that he had 
pain in his left eye, blurred vision, light flashes and 
difficulty driving at night.  

In a March 1998 decision, the RO assigned a 10 percent rating 
for the service-connected left eye disability, characterized 
as residuals of blunt trauma to the left eye, mydriasis.  
This decision was based on a July 1997 VA outpatient record, 
which showed complaints of occasional flashes, pain and 
blurry vision, and findings of 20/20 visual acuity and an old 
chorioretinal scar in the left eye; and a December 1997 VA 
examination report, which showed complaints of pain and 
blurred vision in the left eye, and findings of 20/25 visual 
acuity (corrected) in the left eye, full visual fields to 
confrontation, a slightly enlarged left pupil that was 
sluggish to light, a mild tear of the iris sphincter, a 
macula with a mild sheen, and peripheral pigmentary changes 
consistent with blunt trauma.  

The VA outpatient records show that, in July 2000, the 
veteran complained of having pain and occasional floaters and 
flashes (it was noted that his left eye was sensitive to 
bright lights).  He denied having diplopia.  He wore glasses, 
but had not brought them in.  

On examination, the visual acuity of the eyes was, for 
distance, 20/20 in the right eye and 20/30 in the left eye, 
and for near, 20/60 in the right eye and 20/80 in the left 
eye.  The pupils showed anisocoria in the left eye more than 
the right eye.  The left pupil was also more sluggish in 
reacting to light than the right pupil.  There was 
chorioretinal scarring in the left eye with no holes.  The 
impressions included those of compound hypermetropic 
astigmatism (CHA) with presbyopia, both eyes; and photophobia 
secondary to anisocoria from trauma.  

In July 2001, the veteran had no complaints or changes since 
his last visit.  The veteran took no ocular medications.  On 
examination, the visual acuity of the eyes was 20/20 in the 
right eye and 20/30 in the left eye for distance, and 20/30 
in both eyes for near.  The findings were otherwise 
essentially the same.  The impressions included those of 
hyperopia/presbyopia and photophobia of the left eye 
secondary to traumatic iris sphincter damage.  

In February 2002, the RO received the veteran's claim of an 
increased rating for the left eye disability.  

In a March 2002 letter, the RO informed the veteran of his 
rights in the VA claims process (i.e., the VA's obligations 
under The Veterans Claims Assistance Act of 2000).  
Specifically, the RO notified him of what information or 
evidence was necessary to establish entitlement to the 
benefit he sought and what information or evidence VA would 
get for him; what information or evidence VA needed from him 
and what he could do to help with his claim; and what has 
been done to help him with his claim.  

In a March 2002 statement, the veteran's representative 
responded, indicating that all of the veteran's medical 
treatment was obtained at the Manchester, New Hampshire VA 
Medical Center (VAMC).  

On an April 2002 VA examination, the veteran reported that, 
on his last outpatient visit, he was informed that he had the 
beginning of either cataracts or glaucoma.  He also 
complained of having "eye ache" in the left eye, which was 
nondescript upon questioning and with no association or 
recollection of onset or intensity.  The veteran reported 
sensitivity to light in the left eye when outdoors.  He 
reported that his near vision was slightly reduced but that 
he was happy with his current distance prescription that had 
a tint in it.  He also noted occasional floaters in the left 
eye.  

On examination, best corrected visual acuity at distance and 
near was 20/20 in both eyes.  Significant ocular findings 
were anisocoria greater in the right [sic] eye than left eye, 
pupil size about 1/5 mm., no afferent papillary defect noted, 
mild dermatochalases that was greater in the left eye than 
the right eye, mild atrophy and a small tear in the iris, a 
mild epiretinal membrane (ERM) of the macula of the left eye 
(nasally), and a large chorioretinal scar in the left eye 
that was flat, without holes or tears, and heavily pigmented 
along the edge and borders.  The diagnoses were those of 
large chorioretinal scar, iris sphincter tear, and anisocoria 
and small paramacular ERM in the left eye, all consistent 
with ocular injury reported in the past.  Other diagnoses 
were those of refractive error, mild cataracts in both eyes, 
and mild blepharitis in both eyes.  

In a May 2002 decision, the RO denied an increase in a 10 
percent rating for the service-connected left eye disability, 
characterized as residuals of blunt trauma to the left eye, 
mydriasis.  

In a June 2002 statement, the veteran's representative 
indicated the veteran's disagreement with the RO's decision.  
In September 2002, the RO issued the veteran a Statement of 
the Case, which notified the veteran of the evidence it 
considered, the pertinent laws and regulations it applied, 
and the reasons and bases for the decision it reached.  

A September 2002 VA outpatient record indicates that the 
veteran had no complaints or changes since his last visit and 
that he was seeing clearly with glasses.  He complained of 
photophobia and occasional floaters and flashes.  He took no 
ocular medications.  

On examination, the visual acuity of the eyes was 20/20 in 
the right eye and 20/25 in the left eye for distance, and 
20/30 in both eyes for near.  There was angle recession, 
inferiorly/nasally, in the left eye.  There was ERM 
inferiorly/nasally to the left macula with no traction.  
There was chorioretinal scarring in the left eye with no 
holes.  

The impressions were those of presbyopia in both eyes, mild 
ERM without traction in the left eye, photophobia secondary 
to traumatic iris sphincter damage in the left eye, and mild 
angle recession in the left eye secondary to trauma with 
normal intraocular pressure and optic nerve head appearance 
on examination.  His prescription glasses did not require a 
change.  

In his September 2002 Substantive Appeal, the veteran desired 
an RO hearing.  At a February 2003 RO hearing before a local 
Hearing Officer, the veteran testified that his vision had 
decreased.  He said that he experienced pain in the left eye, 
which was present almost on a daily basis, more severe at 
certain times, and not occurring with any particular 
activity.  He said that his eye often would water, that he 
saw spots before his eye and flashes, and that at times he 
experienced double vision.  He said that his night vision was 
very poor and that he tried to avoid driving at night.  He 
said that he wore VA-issued glasses, even on cloudy days, 
because light affected his eye.  He concluded that it seemed 
that his left eye disability had worsened since he first 
began receiving disability compensation for it.  

In March 2003, the RO issued the veteran a Supplemental 
Statement of the Case, which notified the veteran of the 
evidence it considered, the pertinent laws and regulations it 
applied, and the reasons and bases for the decision it 
reached.  


II.  Analysis

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  The 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003)).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations in pertinent part 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision in May 2002; Statement of the Case (SOC) in 
September 2002; Supplemental Statement of the Case (SSOC) in 
March 2003; and in a March 2002 letter, the RO has notified 
him of the evidence needed to substantiate his claim of an 
increased rating for a service-connected left eye disability.  

Specifically, in the Rating Decision, SOC, and SSOC, the RO 
provided the veteran with the regulatory principles relating 
to increased rating claims and notified the veteran of the 
evidence it considered.  The RO also explained essentially 
what the evidence must show to establish a rating in excess 
of 10 percent for the service-connected left eye disability.  

Further, in a March 2002 letter, the RO informed the veteran 
about the duties of VA, which had been enhanced under the 
VCAA.  Specifically, the RO notified the veteran of what the 
evidence must show to establish entitlement to an increased 
rating, what information and evidence was needed from him, 
what he could do to help with his claim, and what 
specifically VA would do to assist him to obtain evidence for 
his increased rating claim.  

As such, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that recently the Court in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

In the instant case, in the March 2002 letter sent to the 
veteran, the RO informed him that he had until "April 8, 
2008" in which to furnish the requested information or 
evidence, but that any evidence submitted within one year 
from the date of the letter would also enable him to be paid 
from the date his claim was received (if he was determined to 
be entitled to benefits).   

The April 2008 date in which to submit additional information 
or evidence is clearly a typographical error.  In any case, 
the veteran's representative responded on behalf of the 
veteran in March 2002, providing treatment information.  

Moreover, the veteran subsequently submitted a Notice of 
Disagreement statement in June 2002, a substantive appeal 
statement in September 2002, and testimony at an RO hearing 
in February 2003.  He was provided an opportunity on each of 
these occasions to submit additional evidence or information 
in regard to his claim.  

Thus, the record shows that, given the opportunity, the 
veteran has responded within the one-year period for 
submitting additional information or evidence in response to 
the March 2002 VCAA letter.  He personally has not furnished 
any information or evidence since the expiration of the one-
year period.  

Therefore, the Board finds that it would be pointless to 
delay a decision in order to remand this case to the RO 
pursuant to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Remanding 
the case to allow for additional time in which to submit 
information or evidence would be fruitless.  

As to its duty to assist, the RO has also made reasonable 
efforts to assist the veteran in obtaining evidence for his 
claim, to include requesting medical records to which he has 
referred (i.e., from VA).  The veteran has been afforded a VA 
examination in April 2002 to address the issue at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing at the RO in February 2003.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

In this case, the veteran maintains that a rating in excess 
of 10 percent is warranted for his service-connected left eye 
disability.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in claims for an 
increased rating; the more recent evidence is generally the 
most relevant in such claims, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (2003).  

The veteran's service-connected left eye disability is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6009-6011 (2003).  

Under Diagnostic Code 6011, localized scars, atrophy, or 
irregularities of the retina, centrally located, with 
irregular, duplicated, enlarged or diminished image, 
unilateral or bilateral, are evaluated as 10 percent 
disabling.  

On the VA examination in April 2002, the veteran complained 
of having occasional floaters.  His diagnoses included those 
of large chorioretinal scar consistent with ocular injury in 
past.  As he is currently rated at the maximum evaluation 
available, a higher rating is not possible under Code 6011, 
which contemplates the chorioretinal scar and imaging 
impairments.  

Under Code 6009, specific disabilities (uveitis, keratitis, 
scleritis, iritis, cyclitis, choroiditis, retinitis, recent 
intra-ocular hemorrhage, detachment of the retina, and 
unhealed injury of the eye), in chronic form, are to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuation of active pathology.  The minimum rating 
during active pathology is 10 percent.  

In evaluating visual acuity impairment, the best distant 
vision obtainable after the best correction by glasses will 
be the basis of the rating.  38 C.F.R. § 4.75 (2003).  Where 
service connection is in effect for only one eye, the visual 
acuity in the nonservice-connected eye is considered to be 
normal (20/40 or better) unless there is blindness.  38 
U.S.C.A. § 1160; 38 C.F.R. §§ 3.383, 4.84a including 
Diagnostic Code 6079 (2003).  

In this case, because service connection is in effect only 
for the left eye and the veteran is not totally blind, vision 
in the right eye must be considered to be normal, 20/40 or 
better.  38 C.F.R. § 3.383 (2003).  In such instances, visual 
acuity of the service-connected eye is rated no percent when 
corrected distant visual acuity is 20/40 or better; it is 
rated 10 percent when it is 20/50, 20/70 or 20/100.  38 
C.F.R. §§ 4.83a, 4.84a, Diagnostic Code 6079 (2003).  

Given the veteran's best corrected distant visual acuity 
(i.e., better than 20/40) as shown by the clinical findings, 
a separate 10 percent rating is not warranted for impairment 
of visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 
6009, 6079 (2003).  

In regard to evaluating visual field impairment (see 38 
C.F.R. §§ 4.76, 4.76a (2003)), in this case there has not 
been any loss of field of vision reported, or clinically 
demonstrated, as a consequence of the left eye disability.  A 
separate 10 percent rating is not warranted for visual field 
loss.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6009, 6079, 
6080 (2003).  

Additionally, there is no indication in the medical records, 
or in statements from the veteran, that he has rest-
requirements or episodic incapacity on account of his 
service-connected left eye disability, in order to satisfy 
the criteria for a higher rating.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2003).  

However, a review of the medical record indicates that the 
veteran's complaints include pain (or "ache") in the left 
eye with occasional flashes and sensitivity to bright lights.  

On the April 2002 VA examination, the examiner found a small 
tear in the iris sphincter, which was consistent with past 
ocular injury.  The examiner also found a small paramacular 
ERM (which can cause decrease in vision) and anisocoria, 
which pertains to the inequality in pupil sizes.  The iris 
sphincter tear is indicative of an unhealed eye injury, under 
Code 6009.  

While the examiner did not specifically attribute the 
veteran's complaints to the unhealed eye injury, the Board 
finds that it would be appropriate to assign a separate 10 
percent rating for pain under Code 6009, which is the minimum 
rating during active pathology.  

A higher rating is not demonstrated by the overall medical 
record, which shows that the veteran took no ocular 
medications and was seen in the VA eye clinic only once or 
twice a year.  A more severe disability would seem to require 
more frequent medical intervention.  

The manifestations attributable to the unhealed left eye 
injury are separate and distinct from the symptomatology 
(i.e., image impairment) for which the veteran is being 
compensated under Diagnostic Code 6011 for chorioretinal 
scar.  See 38 C.F.R. § 4.14 (2001); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

In sum, a higher schedular rating is not warranted under Code 
6011 for the veteran's service-connected left eye disability, 
but the record supports a separate 10 percent rating for the 
left eye disability under Code 6009 for unhealed eye injury 
with active pathology.  

Moreover, the Board finds that consideration of a higher 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1), as addressed by the RO in the March 2003 
Supplemental Statement of the Case, is not warranted.  

The Board does not have the authority to assign an 
extraschedular rating in the first instance.  Nevertheless, 
under the circumstances of the present case there is no basis 
for the Board to refer the case to designated VA officials 
for consideration of an extraschedular rating.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The veteran's left eye disability does not present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  

The veteran has not indicated that his disability affects 
employment, and the medical records do not show that he has 
ever been hospitalized for his disability.  Instead, the 
records show that he is followed up at the VA eye clinic once 
or twice a year for the last few years.  

Therefore, the degree to which the veteran's service- 
connected disability impairs him industrially has been 
adequately contemplated in the percentage schedular 
evaluation assigned for that disability (see 38 C.F.R. §§ 
3.321(a), 4.1), and referral of the case for consideration of 
an extraschedular evaluation is not warranted.  

In conclusion, the preponderance of the evidence is against 
the claim for a higher rating for the veteran's service-
connected left eye disability.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased rating for the service-connected left eye 
disability, manifested by a residual chorioretinal scar, is 
denied.  

A 10 percent rating for the service-connected left eye 
disability, manifested by unhealed injury and pain, is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



